Exhibit 10.34
a20191113exic_image1a02.gif [a20191113exic_image1a02.gif]    






CONFIDENTIAL


November 13, 2019


Alicia Löffler, Ph.D.
Associate Vice President for Research, and Executive Director
Innovation and New Ventures Office (INVO)
Northwestern University
1800 Sherman Avenue
Evanston, IL 60202




Re: Side Agreement to “Northwestern Agreements” in Relation to Allergan
Sublicense

Dear Dr. Löffler:


Reference is hereby made to that certain License Agreement effective as of May
27, 2014, as amended on June 11, 2018, (the “2014 Agreement”), and that certain
Restated License Agreement restated on August 15, 2015 and effective as of
December 12, 2011, as amended on September 27, 2016, November 30, 2017 and
January 1, 2019, (the “2011 Agreement”), in each case, by and between
Northwestern University, an Illinois not-for-profit corporation with a principal
place of business at 633 Clark Street, Evanston, Illinois, 60208
(“Northwestern”), and Exicure, Inc., a Delaware corporation with a principal
place of business at 8045 Lamon Avenue, Skokie, Illinois, 60077 (“Exicure”). The
“Northwestern Agreements” means, collectively, the 2011 Agreement and the 2014
Agreement.


WHEREAS, pursuant to the Northwestern Agreements, Northwestern has granted
Exicure an exclusive license to certain Patent Rights, and a non-exclusive
license to certain Know-How (each as defined in the Northwestern Agreements) and
other rights (in total, the “Exicure Rights”);


WHEREAS, Exicure is granting an option to sublicense certain of the Exicure
Rights to Allergan Pharmaceuticals International Limited, a private company
limited by shares having an address at Clonshaugh Business & Technology Park,
Dublin 17, D17 E400, Ireland (“Allergan”) pursuant to the Collaboration, Option
and License Agreement, dated on the date hereof, between Exicure and Allergan
(the “Sublicense Agreement”), upon the execution of which Allergan would become
a Sublicensee (as defined under the Northwestern Agreements).


NOW THEREFORE, in order to clarify certain provisions of the Northwestern
Agreements, including the consequences to Allergan in the event of a termination
by Northwestern of some or all of the Exicure Rights pursuant to Section 10 of
the Northwestern Agreements, Exicure, Northwestern and Allergan hereby enter
into this side agreement (“Side Agreement”). Unless otherwise expressly stated
in this Side Agreement, all provisions of the Northwestern Agreements and of the
Sublicense Agreement remain unchanged and in full force and effect. Unless
defined in this Side Agreement or otherwise indicated, all capitalized terms
shall have the meanings assigned to them in the Sublicense Agreement.


Exicure, Northwestern and Allergan, each intending to be legally bound by this
Side Agreement, hereby agree to the following:




1

--------------------------------------------------------------------------------




(a)Northwestern hereby consents and agrees that, notwithstanding Section 2.7 of
the Northwestern Agreements, Northwestern hereby consents to the grant of
sublicenses by Allergan as follows:
(i)    Allergan may grant sublicenses (through multiple tiers) of each license
granted to Allergan under the Sublicense Agreement to its Affiliates and Third
Parties, including subcontractors that are providing services (including
manufacturing services) to Allergan or its Affiliates or sublicensees; provided,
however, that Allergan shall remain responsible for its obligations under, and
compliance with the terms of, the Sublicense Agreement. Notwithstanding the
foregoing, in the event Allergan intends to grant a sublicense to an Affiliate
or Third Party that constitutes a Restricted Party, Allergan shall provide prior
written notice to Northwestern, and Allergan may not grant such sublicense
without Northwestern’s prior written consent, not to be unreasonably withheld,
conditioned or delayed; provided that Northwestern’s prior written consent shall
be deemed to be granted if Northwestern does not provide written notice of any
objection to Allergan within ten (10) Business Days of such notice from
Allergan. For purposes of this Section (a)(i) a “Restricted Party” shall mean
any third party with whom, in Allergan’s good faith determination, it would be
inappropriate for Northwestern to contract or affiliate with taking into
consideration (a) Northwestern’s status and obligations as an educational
institution and (b) the negative impact such relationship will likely have on
Northwestern’s reputation with the general public. Without limiting the
foregoing, “Restricted Party” shall include any person or entity for which the
U.S. government maintains restrictions on certain exports, reexports or
transfers of items, including any person or entity appearing on the Consolidated
Screening List maintained by the International Trade Administration of the
United States Department of Commerce. In addition, for each sublicense granted
by Allergan to a Third Party other than a subcontractor of Allergan, Allergan
(a) shall promptly notify Exicure of the granting of each sublicense, (b) shall
provide to Exicure a written copy of each sublicense agreement (which copy may
be reasonably redacted as necessary to protect confidential or commercially
sensitive information) and (c) shall ensure that the terms of any sublicense
agreement (i) are subject to and subordinate to the Sublicense Agreement and
(ii) without limiting the foregoing, contain provisions requiring that the
Sublicensee (A) comply with the confidentiality and non-use provisions of
Article 7 of the Sublicense Agreement with respect to Exicure’s Confidential
Information and (B) submit applicable sales or other reports to Allergan to the
extent necessary or relevant to the reports required to be made or records
required to be maintained under the Sublicense Agreement. For the avoidance of
doubt, except as otherwise set forth in this Side Agreement, all obligations of
“Licensee” and “Sublicensee” (as those terms are used in Section 2.7 of the
Northwestern Agreements) are still in effect.
(ii)    Allergan may transfer the Sublicense Agreement and Allergan’s
sublicensees may transfer their sublicense agreements, in each case, including
by direct assignment or further sublicensing, or indirectly by operation of law
or transfer of voting control of Allergan or such sublicensees, without the
prior written approval of Northwestern, except no transfer is permitted to a
Restricted Party without Northwestern’s prior written consent.
(iii)    Northwestern acknowledges and agrees that the Sublicense Agreement is
consistent with all terms and conditions of the Northwestern Agreements.
(b)    Notwithstanding Section 2.7 of the Northwestern Agreements, in the event
of (i) a termination of either or both of the Northwestern Agreements for any
reason, or (ii) the rejection of either or both of the Northwestern Agreements
in any bankruptcy proceeding pursuant to 11 U.S.C. § 365:


2

--------------------------------------------------------------------------------




(i)    Northwestern, after receiving or providing notice, as applicable, of such
termination or rejection, shall promptly notify Allergan in writing of such
termination or rejection, as applicable (the “Termination Notice”). Unless
Allergan is then in material breach of the Sublicense Agreement, Allergan may
provide written notice to Northwestern within thirty (30) days of the
Termination Notice (the “Springing Notice”), and Allergan, automatically and
without further required action, shall be granted the same rights (including the
grant of licenses) of Exicure under the Northwestern Agreements to the extent of
the sublicensed rights granted to Allergan pursuant to the Sublicense Agreement
(or that would be granted to Allergan pursuant to the Sublicense Agreement
following exercise of the Option (as defined therein)) (the “Direct License”),
and Northwestern hereby grants such Direct License to Allergan effective upon
receipt of such Springing Notice retroactively to the date of such termination
or rejection. For clarity, if Northwestern grants a Direct License to Allergan,
then all sublicenses granted by Allergan pursuant to Section (a)(i) shall
survive such termination or rejection of either or both of the Northwestern
Agreements. By sending the foregoing Springing Notice, Allergan will be deemed
to have assumed the same rights and responsibilities of Exicure under the
Northwestern Agreements, to the extent arising out of the practice of the
sublicensed rights granted by Exicure to Allergan under the Sublicense
Agreement. Notwithstanding the foregoing, (a) the scope of the rights and
obligations of Allergan pursuant to the Direct License shall not in any respect
exceed the scope and limitations of the rights and obligations of Allergan under
the Sublicense Agreement, (b) Allergan shall not be responsible for any
obligations (financial or otherwise) arising out of the activities of any
sublicensee of Exicure other than Allergan and its Affiliates and sublicensees
and (c) Allergan shall not be responsible for any obligations (financial or
otherwise), including, without limitation, one-time or annual license fees, that
have already accrued or been satisfied by Exicure prior to the termination or
rejection of the Northwestern Agreements. For the sake of clarity, as part of
assuming the rights and responsibilities of Exicure, Allergan will pay
Northwestern any annual license fee that may thereafter become payable to
Northwestern under Section 5.4 of the 2011 Agreement or Section 5.3(b) of the
2014 Agreement, such amount to be pro-rated based on the then-current number of
sublicenses granted by Exicure under each Northwestern Agreement that become
direct licenses from Northwestern after such termination or rejection, as
applicable. For clarity, any such annual license fee paid by Allergan under this
Section (b)(i) shall, in accordance with Section 5.4 of the 2011 Agreement or
Section 5.3(b) of the 2014 Agreement, as applicable, be creditable against
future royalties payable to Northwestern by Allergan pursuant to the Direct
License. As between Northwestern and Exicure, Exicure shall have no
responsibility with respect to any obligations of Allergan that accrue after the
effective date of any such termination or rejection.
(ii)    In the event of a Direct License, if the Sublicense Agreement remains in
effect, Allergan shall remain fully responsible for making all payments to
Exicure as required under the Sublicense Agreement, but shall be entitled to
deduct 100% of the payments that are made directly to Northwestern pursuant to
the Direct License from the payments that are owed to Exicure under the
Sublicense Agreement. Such set-off right shall be without limitation of any
other rights or remedies that Allergan may have under the Sublicense Agreement,
at law or in equity.
(iii)    Each party shall perform, or cause to be performed, all such further
acts, and shall execute and deliver all such other agreements and documents, as
the other parties may reasonably request in order to carry out the intent and
purposes of this Section (b), including the execution and delivery of any
instruments or documents requested by Allergan to evidence the grant of a Direct
License.


3

--------------------------------------------------------------------------------




(c)    Notwithstanding Section 6.2 of the Northwestern Agreements, Northwestern
agrees that Allergan may only be audited directly by or on behalf of Exicure
pursuant to the terms of the Sublicense Agreement, and the results of such audit
may be shared with Northwestern subject to treatment as Confidential Information
of Exicure under the Northwestern Agreements. As between Exicure and
Northwestern, Northwestern shall have the right to: (i) request Exicure to
exercise its right to audit Allergan under Section 6.14.2 of the Sublicense
Agreement, at Exicure’s (or, if applicable pursuant to Section 6.14.2 of the
Sublicense Agreement, Allergan’s) cost, and (ii) approve Exicure’s selection of
an independent certified public accounting firm of internationally recognized
standing for purposes of such audit.
(d)    With respect to Article 8 of the Northwestern Agreements, Exicure may,
upon written notice to Northwestern, permit Allergan or Allergan’s sublicensees
to directly exercise any of Exicure’s rights thereunder. In addition,
notwithstanding anything to the contrary in Article 8 of the Northwestern
Agreements, Allergan shall have the first right to (i) defend against an
Invalidity/Unenforceability Action with respect to any Orange Book Patent or
Product-Specific Patent that is a Patent Right for purposes of the Northwestern
Agreements and (ii) prosecute Competitive Infringement of any Orange Book Patent
or Product-Specific Patent that is a Patent Right for purposes of the
Northwestern Agreements (including defenses or counterclaims in connection with
any Third Party Infringement Claim), in each case ((i) and (ii)), at its sole
cost and expense, using counsel of its choice. Upon Allergan’s request,
Northwestern shall join any such action against a Competitive Infringement at
Allergan’s reasonable cost and expense, provided that, if such action is not an
enforcement action brought under the Drug Price Competition and Patent Term
Restoration Act, 21 U.S.C. ch. 9 § 301; 21 U.S.C. ch. 9, subch. V §§ 355 & 360cc
(or its successor or equivalent law) or under the Biologics Price Competition
and Innovation Act (or its successor or equivalent law), as applicable, such
joinder shall be subject to Northwestern’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. Northwestern will not exercise
its right under Sections 8.2 and 8.4 of the Northwestern Agreements to enforce
or defend (as applicable) the applicable Patent Right with respect to a
Competitive Infringement if Allergan notifies Exicure and Northwestern of a
strategic rationale in good faith for non-enforcement of the applicable Patent
Right. Notwithstanding Section 8.3 of the Northwestern Agreements, Allergan
shall have the right to settle any claim of Competitive Infringement, provided
that any settlement that (A) imposes any costs or liability on, or involves any
admission (including any admission of infringement or invalidity or
unenforceability) by Northwestern, or (B) imposes restrictions or obligations
not otherwise permitted by the applicable Northwestern Agreement on
Northwestern, or (C) admits the invalidity or unenforceability (in whole or in
part) of any Patent Right (as defined in the Northwestern Agreements); shall, in
each case, be subject to the express written consent of Northwestern, which
consent shall not be unreasonably withheld, conditioned or delayed. Allergan
shall keep Exicure and Northwestern reasonably informed of any material steps
taken in connection with any action under this Section (d), and shall consider
in good faith any comments from Exicure or Northwestern with respect thereto.
(e)    In the event that Exicure’s licenses under either Northwestern Agreement
would be rendered non-exclusive under Section 10.4 of such Northwestern
Agreement, other than as a result of an act or omission on the part of Allergan
or any of its Affiliates or sublicensees, Northwestern agrees that, subject to
Allergan’s continued compliance with its obligations under the Sublicense
Agreement and this Side Agreement, the licenses granted to Exicure will remain
exclusive with respect to the field of the licenses granted to Allergan under
the Sublicense Agreement.
(f)    Notwithstanding the last sentence of Section 2.7 of the Northwestern
Agreements: (i) Northwestern shall only be a third party beneficiary of the
Sublicense Agreement with regard to Section 3.10 of the Sublicense Agreement,
pertaining to Allergan’s compliance with its obligations as a sublicensee


4

--------------------------------------------------------------------------------




under the Northwestern Agreements; and (ii) with respect to any further
sublicenses granted by Allergan, Northwestern shall only be a third party
beneficiary of such further sublicense agreements to the same extent as set
forth in the preceding sentence with respect to the Sublicense Agreement
(g)    Northwestern waives any right to receive notice of or audit Allergan’s or
its Affiliates’ or sublicensees’ subcontractors under Section 2.6 of the
Northwestern Agreements.
(h)    Notwithstanding Article 3 of the Northwestern Agreements, Exicure may
disclose to Allergan any documents or information provided by Northwestern
pursuant to Article 7 or Article 8 of the Northwestern Agreements, in order to
consult with and receive input from Allergan regarding the exercise of Exicure’s
rights thereunder.
(i)    In addition to those restrictions set forth in Section 2.3 of the 2011
Agreement, Northwestern acknowledges and agrees that:
(i)    Northwestern does not retain the right: (a) to practice and have
practiced the Patent Rights and Know-How (each as defined in the 2011 Agreement)
for any use in clinical trials with respect to any Hair Loss Disorder (as
defined in the Sublicense Agreement); or (b) to grant any right or license under
such Patent Rights or to provide any materials claimed in such Patent Rights in
the Field for use in development or commercialization in the Field to any
for-profit or commercial third party (excluding hospitals and where otherwise
required in order to comply with Bayh Dole); and
(ii)    Prior to any publication by Northwestern or any Mirkin/Thaxton Lab
Personnel (as defined in the 2011 Agreement) with respect to the results of its
research related to Patent Rights, Know How or Licensed Products in relation to
any Hair Loss Disorder (as defined in the Sublicense Agreement), Northwestern
shall, if such publication is provided to Northwestern’s Innovation and New
Ventures Office (INVO) by Mirkin/Thaxton Lab Personnel (as defined in the 2011
Agreement) prior to submission of the disclosure, provide a copy of any such
proposed publication prior to disclosure to Exicure for review at least thirty
(30) days prior to initial submission for publication and shall remove any
Confidential Information (as defined in the 2011 Agreement) of Exicure upon the
request of Exicure. In addition, if during such review period Exicure determines
that a patent application should be filed on any subject matter described in the
proposed publication or disclosure, Northwestern shall delay such publication
for an additional forty-five (45) day period to allow Northwestern to file
patent applications as may be deemed necessary by Northwestern in its sole
discretion. For clarity, these patent applications are not included in the
Northwestern Agreements or the Sublicense Agreement and Exicure does not have
any right, title or interest in or to such applications or the resulting patent
rights and will not use the claimed subject matter without a license, which
license Northwestern has no obligation to grant.
(j)    No party may assign or transfer this Side Agreement without the prior
written consent of each other party, except that (i) Allergan may assign this
Side Agreement without such consent solely to a permitted assignee of the
Sublicense Agreement and (ii) Exicure may assign this Side Agreement without
such consent solely to a permitted assignee of each of the Sublicense Agreement,
the 2011 Agreement and the 2014 Agreement. Any purported assignment, delegation
or transfer in contravention of this Section (i) will be null and void. This
Side Agreement will be binding on and inure to the sole benefit of the parties
and their permitted successors and assigns.


5

--------------------------------------------------------------------------------




(k)    In the event any provision of this Side Agreement is held to be invalid
or unenforceable, the valid or enforceable portion thereof in any other
jurisdiction and the remaining provisions of this Side Agreement will remain in
full force and effect. The parties desire the terms herein to be valid and
enforced to the maximum extent not prohibited by law, regulation or court order
in a given jurisdiction and as such, any invalid or unenforceable terms will be
promptly reformed by the parties to effectuate the intent of the parties as
evidenced on the date hereof.
(l)    As between the parties, to the extent of any conflict between this Side
Agreement and Section 3.10 (including Schedule 3.10) of the Sublicense
Agreement, this Side Agreement shall govern and control. As between Allergan and
Exicure, to the extent of any other conflict between this Side Agreement and the
Sublicense Agreement, the Sublicense Agreement shall govern and control. This
Side Agreement, together with the Sublicense Agreement, the 2011 Agreement and
the 2014 Agreement, constitutes the entire, final, complete and exclusive
agreement between the parties and supersedes all previous agreements or
representations, written or oral. This Side Agreement may not be modified or
amended except in a writing signed by a duly authorized representative of each
party. Each party acknowledges that it was provided an opportunity to seek
advice of counsel and as such this Side Agreement shall not be construed for or
against the drafter.
(m)    Any waiver (express or implied) by any party of any term of this Side
Agreement shall not constitute a waiver of any other or subsequent breach. The
delay or failure to assert a right or to insist upon compliance with any term of
this Side Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition. A valid waiver
must be executed in writing and signed by the party granting the waiver.
(n)    This Side Agreement may be executed in counterparts with the same force
and effect as if each of the signatories had executed the same instrument.
[Signature page follows]
(o)    


6

--------------------------------------------------------------------------------







In witness whereof, the parties have executed this Side Agreement by their duly
authorized representatives on the date first written above.


NORTHWESTERN UNIVERSITY
/s/ Alicia Löffler, Ph.D.
Alicia Löffler, Ph.D.
Executive Director, INVO, and            
Associate Vice President for Research

EXICURE, INC.
/s/ David A. Giljohann, Ph.D.
David A. Giljohann, Ph.D.
President and Chief Executive Officer

ALLERGAN PHARMACEUTICALS INTERNATIONAL LIMITED
/s/ Francis Bates
Francis Bates
Director

















































[Signature page to Side Agreement]